DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 10-15, 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kasem (US 7,021,780).
Kasem shows a mirror apparatus adapted to attach to a dental suctioning tool for removal of aerosols during dental procedures (the dental suctioning tool is not positively recited as part of the invention, nor is the mirror for a majority of the claims, so only the base [and mirror for some claims] is at issue which needs only be capable of such use), the mirror apparatus comprising: a base adapted to couple with a mirror assembly (at 60 in Fig. 3), wherein the mirror assembly includes a mirror stem and a mirror (it is noted that this is not positively recited, however Fig. 3 shows this at 10), wherein the base has a mirror retainer opening adapted to receive the mirror stem and retain the mirror stem (at top of 60 in Fig. 3); and a collar forming a closed-loop (at 62 in Fig. 3), wherein the collar is disposed in the base (Fig. 3), wherein the collar has an opening of a defined and fixed size adapted to allow the collar to resistantly slide onto a suctioning tool and remain frictionally retained from lateral or rotational movement on the suctioning tool until forcibly removed (closed loop form that is capable of fitting onto a suction device by friction and is fixed by adjustable screw 65).  With respect to claim 4, wherein the stem of the mirror is threaded and rotationally culpable with the base (bottom of 10 in Fig. 3).  With respect to claim 10, wherein the collar includes a protruding portion that protrudes into an otherwise circular ring (Fig. 2 best shows the mostly circular ring with projection portion of the elastomeric ring 63).  With respect to claim 11, wherein the base is color coded to correspond to a mirror size (the base must have a color and what that color corresponds to is not at issue, but only the resulting structure of the base having a color).  With respect to claim 12, wherein the mirror stem comprises a hinge in proximity to the mirror, wherein the angle of the mirror can be adjusted relative to the mirror stem (at 30 in Fig. 3 for instance).
Apparatus claims 13-15, 18-19 are rejected similarly to the above where the mirror is positively recited and the product-by-process of 3D printing where only the resulting structure of the base is at issue and met by Kasem.
Apparatus claim 20 is rejected similarly to the above.

Claims 1, 10-11, 13-14, 18, 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ting (US 2006/0166162).
Ting shows a mirror apparatus adapted to attach to a dental suctioning tool for removal of aerosols during dental procedures (the dental suctioning tool is not positively recited as part of the invention, nor is the mirror for a majority of the claims, so only the base [and mirror for some claims] is at issue which needs only be capable of such use), the mirror apparatus comprising: a base adapted to couple with a mirror assembly (at 2 in Fig. 2), wherein the mirror assembly includes a mirror stem and a mirror (it is noted that this is not positively recited, however Fig. 3 shows this at 11), wherein the base has a mirror retainer opening adapted to receive the mirror stem and retain the mirror stem (at 21 in Fig. 2); and a collar forming a closed-loop (near 2 in Fig. 2), wherein the collar has an opening of a defined and fixed size adapted to allow the collar to resistantly slide onto a suctioning tool and remain frictionally retained from lateral or rotational movement on the suctioning tool until forcibly removed (closed loop form that is capable of fitting onto a suction device by friction).  With respect to claim 10, wherein the collar includes a protruding portion that protrudes into an otherwise circular ring (Fig. 5 best shows the mostly circular ring with projection portion towards the right side).  With respect to claim 11, wherein the base is color coded to correspond to a mirror size (the base must have a color and what that color corresponds to is not at issue, but only the resulting structure of the base having a color).
Apparatus claims 13-14, 18 are rejected similarly to the above where the mirror is positively recited and the product-by-process of 3D printing where only the resulting structure of the base is at issue and met by Ting.
Apparatus claim 20 is rejected similarly to the above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 5-9, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kasem.
Kasem discloses the device as previously described above, but fails to show wherein the base has a chamfered edge around the opening and the specific materials used.  The Office takes official notice that providing a chamfer around a hole intended to be received by another component in order to ease insertion is very well known in the dental art; use of steel, copper, aluminum, resin, or metal alloy for construction of dental devices is very well known for providing biocompatible and durable properties in the dental art; alternative use of snap-fit or threading for connection of components is very well known in the dental art.

Claims 3, 5-9, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ting.
Ting discloses the device as previously described above, but fails to show wherein the base has a chamfered edge around the opening and the specific materials used.  The Office takes official notice that providing a chamfer around a hole intended to be received by another component in order to ease insertion is very well known in the dental art; use of steel, copper, aluminum, resin, or metal alloy for construction of dental devices is very well known for providing biocompatible and durable properties in the dental art; alternative use of snap-fit or threading for connection of components is very well known in the dental art.

Claims 2 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kasem in view of Campodonico (US 1,500,798).
Kasem discloses the device as previously described above, but fails to show more than one collar for attachment.
Campodonico similarly teaches attachment of a dental mirror to an instrument wherein more than one collar is disposed in the base (Fig. 1, 4 for instance).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Kasem’s base by including additional collars as taught by Campodonico in order to provide more stabilized connections with the dental instrument.

Claims 2 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ting in view of Campodonico (US 1,500,798).
Ting discloses the device as previously described above, but fails to show more than one collar for attachment.
Campodonico similarly teaches attachment of a dental mirror to an instrument wherein more than one collar is disposed in the base (Fig. 1, 4 for instance).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Ting’s base by including additional collars as taught by Campodonico in order to provide more stabilized connections with the dental instrument.

Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive. 
Applicant appears to be arguing the intended use of the device and components that are not presently positively recited in the claims (particularly as to a friction fit with a non-positively recited suction tool).  As stated in the previous rejection, “the dental suctioning tool is not positively recited as part of the invention, nor is the mirror for a majority of the claims, so only the base [and mirror for some claims] is at issue which needs only be capable of such use”.  Both Ting and Kasem show the presently claimed structure and what that structure is attached to is not at issue.
Applicant also argues that the circular opening as claimed is “not adjustable”, however this language is not in the present claims.  This argument appeared to be directed to just Kasem, since Ting’s circular opening is not adjustable.  Kasem’s circular opening is adjustable between different defined and fixed sizes.  Once the screw is set and adjusted, the circular opening is fixed at a defined size in order to prevent the device from falling off that which it is attached to.  The device of Kasem would be non-functioning if its size wasn’t fixed once adjusted to the desired size.
Applicant also argues that Ting is incapable of being used with anything else such as a suctioning tool, however the mirror and collar of Ting is removable from the device and therefore capable of being used with any other type of tool.  It is again noted that Applicant appears to be arguing limitations that are not presently positively recited in the claims.  If these limitations are believed to be what overcomes the present prior art, it is suggested to positively recite the suctioning tool and make it clear that the circular opening is non-adjustable.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW NELSON whose telephone number is (571)270-5898.  The examiner can normally be reached on Monday-Friday 7:30am-5:00pm EDT.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jacqueline Johanas, at (571) 270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MATTHEW M NELSON/Primary Examiner, Art Unit 3772